Case 3:19-cv-00081-MMH-JBT Document 48 Filed 09/13/19 Page 1 of 3 PagelD 312

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

WHITLEY STEEL CO., INC.,
Plaintiff,
CASE NO: 3:19-cv-81-MMH-JBT

Vv.

NATIONAL BANK OF COMMERCE
d/b/a FIRST ATLANTIC BANK,

Defendant/
Counterclaim Plaintiff/
Crossclaim Plaintiff

Vv.

JACK HENRY & ASSOCIATES, INC.

Crossclaim Defendant.

 

CROSSCLAIM DEFENDANT JACK HENRY & ASSOCIATES, INC.’S SECOND
MOTION TO EXTEND TIME TO ANSWER, OR OTHERWISE RESPOND, TO
CROSSCLAIM PLAINTIFF’S COMPLAINT!

COMES NOW Third Party Defendant JACK HENRY & ASSOCIATES, INC.
(“JHA”), by and through its undersigned counsel, and pursuant to Rule 6(b)(1)(A),
Fed.R.Civ.P., respectfully moves the Court for a fourteen (14) day extension of time to answer

or otherwise respond to Third Party Plaintiff National Bank of Commerce d/b/a First Atlantic

Bank’s Complaint against JHA. In support of the Motion, JHA states the following:

 

' Despite the designations used by National Bank of Commerce (NBC) in its caption, NBC’s
Complaint is a Third Party Complaint against Jack Henry & Associates, Inc. (“JHA”) and
therefore JHA will refer to itself as the Third Party Defendant.

 
Case 3:19-cv-00081-MMH-JBT Document 48 Filed 09/13/19 Page 2 of 3 PagelD 313

/

1. On January 16, 2019, NBC removed Plaintiff Whitley Steel Co., Inc.’s
Complaint to this Court. (D-E. 1).

2. NBC filed a Third Party Complaint against JHA on August 1, 2019. (D.E. 33).

3. NBC served the Third Party Complaint on JHA on August 6, 2019, with a
response originally due on August 27, 2019. (D.E. 35).

4, The parties previously agreed to a Motion to Extend Time on August 27, 2019,
with a deadline of September 13, 2019. (D.E. 40).

5. This Court granted JHA’s first Motion to Extend Time and extended JHA’s
deadline to answer or otherwise respond to September 13, 2019.

6. Rule 6(b)(1)(A), Fed.R.Civ.P., permits an additional extension of time, for good
cause, if the deadline for an extension of time to respond has not expired.

7. JHA now seeks an additional fourteen (14) day extension of time in which to
answer or otherwise respond to NBC’s Third Party Complaint, up to and including September
27,2019. JHA requests this extension in good faith and for good cause because JHA’s internal
litigation contacts have been extensively preparing for and attending trial this week out of state.
The client contacts have had to travel out of state to attend trial and have had limited ability to
communicate and work with undersigned counsel to review and discuss any potential answer
or other response to the Third Party Complaint.

8. JHA does not seek the extension in bad faith or to delay the case. No prejudice

will befall any party if this Motion is granted.

 
Case 3:19-cv-00081-MMH-JBT Document 48 Filed 09/13/19 Page 3 of 3 PagelD 314

CERTIFICATE OF GOOD FAITH CONFERENCE

In accordance and compliance with Local Rule 3.01(g), undersigned counsel has
conferred with counsel for NBC in a good faith effort to resolve the issues raised in this Motion
and is authorized to represent that counsel for NBC only consents to a 7-day extension of time,
up to and including Friday, September 20, 2019.

WHEREFORE, Defendant, JACK HENRY & ASSOCIATES, INC., respectfully
requests the entry of an Order giving it a fourteen-day extension of time to answer or otherwise
respond to NBC’s Third Party Complaint, up to and including September 27, 2019, and for
such further relief as the Court deems just and proper.

Respectfully submitted,

/s/ Kimberly Held Israel
Kimberly Held Israel

Florida Bar No. 47287

McGLINCHEY STAFFORD

10407 Centurion Parkway North, Suite 200
Jacksonville, FL 32256

Telephone: (904) 224-4449

Fax: (904) 458-8083

E-mail: kisrael(@meeglinchey.com

E-mail: lwhite@meglinchey.com

Attorney for Third Party Defendant, JACK
HENRY & ASSOCIATES, INC.

 

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September 13, 2019, a true and correct copy of the
foregoing was served, via the Court’s CM/ECF system, to all counsel of record and parties

receiving electronic notices.

/s/ Kimberly Held Israel

 
